Citation Nr: 0114775	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  01-01 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
frostbite of the right foot, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of 
frostbite of the left foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from August 1984 to 
August 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision in 
which the RO assigned 10 percent increased ratings for 
residuals of frostbite of the right foot and left foot, in 
lieu of a previously assigned 10 percent  rating for 
residuals of frostbite of both feet.

The VA rating criteria for evaluating frozen feet were 
revised, effective January 12, 1998.  The appeal arises 
solely under the new rating criteria which are applicable in 
the present appeal.


FINDINGS OF FACT

1.  The veteran's residuals of frostbite in the right foot 
are currently manifested by cold sensitivity, color change 
and decreased sensation.

2.  The veteran's residuals of frostbite in the left foot are 
currently manifested by cold sensitivity, color change and 
decreased sensation.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for residuals of 
frostbite in the right foot have been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (2000).

2.  The criteria for a 30 percent rating for residuals of 
frostbite in the left foot have been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 

Stat. 2096, (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Under the criteria for evaluating the residuals of cold 
injuries set forth in 38 C.F.R. § 4.114, Diagnostic Code 
7122, a 10 percent evaluation is assigned for cold injury 
residuals in each foot if there is arthralgia or other pain, 
numbness or cold sensitivity.  A 20 percent rating is 
assigned for cold injury residuals in each foot if there is 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  Id.  A 30 percent rating is assigned for 
cold injury residuals in each foot if there is arthralgia or 
other pain, numbness, or cold sensitivity plus two of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  Id.

VA outpatient treatment records reveal that the veteran was 
seen on three occasions for complaints of painful toes from 
May to July 2000.



On VA examination in September 2000, the veteran complained 
of throbbing pain in his toes.  He indicated that he wears 
special shoes that are totally leather and also wears warm 
socks.  He reported that his toes were discolored most of the 
time and feel very cool.  After he is in the cold for ten 
minutes, he indicated that his toes are painful and numb.  He 
reported pain in his feet even after they are warm, and 
described swelling and throbbing pain whenever he is exposed 
to cold for longer than ten minutes.  The veteran stated that 
he was not currently receiving any treatment for his feet 
other than using a lidocaine cream and wearing well-supported 
leather shoes.  He said that his toes are okay during the 
spring, summer and fall, but are otherwise sensitive.  On 
examination, the veteran's toes were observed to have a light 
bluish discoloration and cool tips.  There was no weakness or 
atrophy and no pain or tenderness reported on palpation.  The 
veteran was noted to have good dorsalis pedis and posterior 
tibial pulses.  He exhibited a lack of sensation to touch in 
his toes.  The diagnostic impression was residuals of 
frostbite, bilaterally, with cold sensitivity of distal toes, 
and decreased sensation.

Under the current provisions of Diagnostic Code 7122 noted 
above, a 30 percent rating for residuals of cold injury of 
each foot is warranted if there is cold sensitivity and any 
two of the three symptoms noted in the preceding two 
sentences.  Based on the clinical findings from the September 
2000 VA examination which diagnosed cold sensitivity and 
noted the presence of discoloration and decreased sensation, 
a 30 percent rating is warranted for the residuals of 
frostbite to the veteran's right foot and a 30 percent rating 
is also warranted for the residuals of frostbite to the 
veteran's left foot.

The Board notes that the 30 percent ratings assigned for 
residuals of frostbite to the left foot and right foot are 
the maximum schedular ratings possible.  As such, the only 
way that the veteran could receive a higher rating for either 
foot is by way of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321 (b).  Neither the veteran nor 
his representative has raised the issue of entitlement to an 
extraschedular rating for residuals of frostbite of the right 
foot and left foot.  The 


RO has not adjudicated that issue and the Board may not 
address it in the first instance.


ORDER

1.  An increased rating for residuals of frostbite of the 
right foot is granted, to the extent indicated, subject to 
laws and regulations governing the payment of monetary 
awards.

2.  An increased rating for residuals of frostbite of the 
left foot is granted, to the extent indicated, subject to 
laws and regulations governing the payment of monetary 
awards.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

